MEMORANDUM**
Macedonio Carrillo-Sanchez appeals from his sentence, imposed following his guilty plea conviction for possession of cocaine with intent to distribute, and importation of cocaine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1) and (b)(2)(B)(ii).
Carrillo-Sanchez contends that the district court erred in not granting a downward departure based on his minor role in the scheme. A district court’s discretionary decision not to depart from the guidelines is not reviewable on appeal. United States v. Morales, 972 F.2d 1007, 1011 (9th Cir.1992), cert. denied, 507 U.S. 1012, 113 S.Ct. 1665, 123 L.Ed.2d 283 (1993). Here, the record does not suggest that the district judge thought that he was without authority to depart; rather, it is clear that he believed that it would not be appropriate to do so under the circumstances.
To the extent that Carrillo-Sanchez contends that the district court erred by not granting him a minor role adjustment under the Guidelines, we conclude that given the circumstances, the district court’s denial of such an adjustment was not clearly erroneous. See United States v. Pena-Gutierrez, 222 F.3d 1080, 1091 (9th Cir.), (reviewing for clear error a district court’s determination that a defendant does not qualify for a minor role adjustment), cert. denied, 531 U.S. 1057, 121 S.Ct. 670, 148 L.Ed.2d 570 (2000); United States v. Hernandez-Franco, 189 F.3d 1151, 1160 (9th Cir.1999) (affirming denial of minor role adjustment for defendant who appeared to be merely the driver in the smuggling operation); see also United States v. Rexford, 903 F.2d 1280, 1282 (9th Cir.1990) (stating that “a district court is not compelled to determine whether a defendant was or was not the least culpable participant in determining whether that defendant’s role was ‘minor’ ”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.